Citation Nr: 0934049	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  06-17 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating for left wrist fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to 
August 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.

The Board notes that the Veteran's representative argues in 
his Appellant's Brief that the Veteran's substantive appeal 
and accompanying statement, which were received in June 2006, 
also act as a notice of disagreement for the issue of whether 
new and material evidence has been received in order to 
reopen a claim of entitlement to service connection for a 
right wrist disorder, which was denied in a March 2006 rating 
decision.  As such, the Veteran's representative argues that 
the new and material issue should be remanded to the RO for 
the issuance of a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  The Board, however, finds 
that such statement is not a notice of disagreement.  

VA regulations provide that a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a notice of 
disagreement.  While special wording is not required, the 
notice of disagreement must be in terms which can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  38 C.F.R. § 20.201 
(2008).

In the Veteran's June 2006 substantive appeal and 
accompanying statement, he made the following statements, "I 
had surgery on my right hand;" "[b]oth of my hands are 
becoming useless because many, many times things that I 
[illegible] due to cramps and pain;" "I had surgery on my 
right hand side."  In none of these references to the right 
wrist/hand does the Veteran express disagreement with the 
March 2006 rating decision, nor indicate a desire for 
appellate review.  As such, his statements in regard to his 
right wrist do not constitute a notice of disagreement.  The 
Board further notes that the RO accepted such documents as an 
application to reopen his claim of entitlement to service 
connection for a right wrist fracture and adjudicated such 
issue in an October 2006 rating decision.  The Veteran again 
did not enter a notice of disagreement.  

The Board also observes that the Veteran was scheduled for a 
Travel Board hearing in February 2008; however, he failed to 
appear.  Under the applicable regulation, if an appellant 
fails to appear for a scheduled hearing and a request for 
postponement has not been received and granted, the case will 
be processed as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.702 (d) (2008).  Accordingly, the 
Veteran's request for a Board hearing is considered 
withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran's left wrist fracture is currently evaluated as 
noncompensably disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5212-5215.  The Veteran contends that a 
compensable rating is warranted for such disability.

In his March 2005 claim, the Veteran indicated that his only 
income was from the Social Security Administration (SSA).  It 
is unclear whether he is in receipt of SSA disability 
benefits and, if so, for what disabilities.  As such, the 
Board sought clarification from the Veteran's representative.  
In an August 2009 statement, the Veteran's representative 
indicated that the service organization had attempted to 
contact the Veteran numerous times by telephone and mail 
without response.  As such, the Veteran's representative 
requested that the Board remand the appeal in order to obtain 
the required information from SSA.

Where VA has actual notice of the existence of records held 
by SSA which appear relevant to a pending claim, VA has a 
duty to assist by requesting those records from SSA.  
Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  
Therefore, on remand, any determination pertinent to the 
Veteran's claim for SSA benefits, as well as any medical 
records relied upon concerning that claim, should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  Any determination pertinent to the 
Veteran's claim for SSA benefits, as well 
as any medical records relied upon 
concerning that claim, should be obtained 
from SSA and associated with the claims 
file.  

2.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraph, the Veteran's claim 
should be readjudicated.  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




	(CONTINUED ON NEXT PAGE)
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




